Eggleston, J.,
dissenting.
The majority opinion holds that where, at the direction of the husband and for a consideration furnished by him, property is conveyed to the wife during the life of the husband for her immediate possession and enjoyment, and is still owned by her at the time of the husband’s death, then, under Code, section 5120, such conveyance is presumed to be in lieu of dower of the wife in all of the husband’s real property, and she must under Code, section 5121, elect either to retain said property so conveyed to her or to demand her dower.
The same result, of course, obtains where the husband makes the conveyance directly to his wife.
As I understand it, the majority opinion reaches this conclusion:
(1) Because there is in Code, section 5120 (creating jointure), no express provision that the wife’s enjoyment of the property must take effect immediately upon the husband’s death; and
(2) Because of the holding in Land v. Shipp, 98 Va. 284, 36 S. E. 391, 50 L. R. A. 560.
It is true that there was in the original English statute (27 Hen. VIII, c. 10), and in the original Virginia statute *762(Act of 1785, ch. 65, sec. 6; Code of 1819, vol. 1, ch. 107, sec. 11), a provision that to constitute jointure the estate of the wife must take effect immediately upon the death of the husband. It is also true that this provision was eliminated in the Code of 1849 and is not found in the present statute.
The present statute (Code, section 5120) does not undertake to define jointure. The language is: “If any estate, real or personal, intended to be in lieu of dower, shall be conveyed or devised for the jointure of the wife,” etc.
Now the word “jointure” has had a technical and well-defined meaning in English and American jurisprudence for many years. In Bouvier’s Law Dictionary (14th Ed.), page 758, it is defined as “A competent livelihood of freehold for the wife, of lands and tenements, to take effect, in profit or possession, presently after the death of the husband, for the life of the wife at least.” See also, 2 Blackstone, Comm. 137; Tiffany on Real Property (2d Ed.), sec. 226.
Consequently in Minor on Real Property (2d Ed.), sec. 303, p. 389, the author says: “The third requisite under the English statute is that the jointure must take effect immediately upon the husband’s death. While the Virginia statute does not expressly so provide, a similar requirement is found therein by implication, for it is then that her election is to be made,” etc. Citing Land v. Shipp, supra.
In Harrison on Wills and Administration, sec. 37(1), p. 42, speaking of the present Virginia statute, the author says: “In statutory as at common law it takes effect immediately upon the death of the husband.”
In Land v. Shipp, supra, Judge Cardwell held that the wife’s dower was not barred by a gift of $400 which she had wasted during her husband’s lifetime, because she was not able to enjoy the property given her in lieu of dower after the husband’s death. Inferentially, at least, the argument in the opinion seems to be that if she had not wasted the money and had been able to enjoy it after her husband’s death, then her dower would have been barred.
*763But Judge Cardwell also said in the same opinion (98 Va. 284, at page 291, 36 S. E. 391, at page 394, 50 L. R. A. 560) : “Sections 2270 (now 5120) and 2271 (now 5121) of the Code as to the jointure differ from jointure at common law only in that, under the statute, it may be of personal as well as real estate. At common law the essentials of jointure were: It must consist of an estate or interest in land, to take effect in possession or profit immediately on the death of the husband, and must be made in satisfaction of the dower, and so appear in the deed. It is an absolute bar only when made before marriage; if made after marriage, it only puts the wife to her election whether to accept the provision, or claim dower.
“Under the statute, as well as at common law, a provision in lieu of dower is to take effect at the death of the husband, for it is then that the widow is put to her election,” etc.
In 6 Virginia Law Register, at page 165, there is a note on Land v. Shipp, supra, presumably written by the then editor, Mr. W. M. Lile, in which it is said: “The attention of the profession of the State is called to two important principles established in the excellent opinion of Judge Card-well, foregoing: * * * Second: That under section 2270 (now 5120) of the Code, the ‘jointure’ therein referred to as operating to bar dower, does not include property in which a present estate is settled upon the wife, but is confined to settlements to take effect at the death of the husband.” After calling attention to the language of section 2270 (now 5120), the note continues: “Unless the term ‘jointure’ here used be given its technical meaning, as in the principal case, the result would be that every gift from husband to wife, however insignificant in value, would operate (under sec. 2271 [now 5121]) to put the wife to her election between such gift and her dower rights, at the husband’s death.”
Under Code, section 5120, the annotator to the present Code has this note: “Under the statute, as well as at common law, a provision in lieu of dower is to take effect at *764the death of the husband. See Land v. Shipp, 98 Va. 284, 36 S. E. 391 [50 L. R. A. 560].”
We thus see that even since the decision in Land v. Shipp, supra, every authority who has spoken on the subject, including Mr. Lile, Mr. Minor, Mr. Harrison, and the annotator of the Code, has interpreted the present statute as meaning that jointure, in order to bar a wife’s dower, must be limited to an estate to take effect at the death of the husband.
Furthermore, the profession generally has placed the same interpretation on the present statute for nearly one hundred years, that is, since it became effective in 1849.
According to the opinion, if a husband deeds his home to his wife or buys a home and has the title placed in her name during his lifetime, and she is still enjoying thé property at the date of his death, then this is presumed to be in lieu of her dower in all of his real estate, and not merely a gift from him to her.
I am confident that the profession will be surprised to learn that this is and has been the law since 1849.
It does not strike me as being sound, and if anything said in Land v. Shipp, supra, furnishes the basis for any such conclusion, I think it should be repudiated.
Hudgins and Spratley, JJ., concur in dissent.